HERRICK, J.
I think the judgment in this case should be affirmed. The trial court found that the mortgage in question was not given in fraud of creditors; that it was for a valuable consideration, and was a bona fide transaction. The appellants cannot avail themselves of the neglect to file the mortgage, because during the time it was not on file they were not creditors, within the meaning of the statute. Laws 1833, c. 279.1 The debt was not contracted during that time, and they were merely creditors at large. “The term 1 creditors of the mortgagor ’ has been defined by these decisions to be a creditor armed with some legal process which authorizes him to seize the property, such as an execution issued upon a judgment, or an attachment. A mere creditor at large, without some process for the collection or enforcement of his debt, is not *33in a position to question an unfiled mortgage, given by his debtor, which is otherwise valid.” . Button v. Rathbone, Sard & Co., 126 N. Y. 187— 191, 27 N. E. Rep. 266, and cases cited.
Let the judgment be affirmed, with costs. All concur.

 Laws 1833, c. 279, which are the same as Rev. St. (8th Ed.) p. 2508, provide that “every mortgage or conveyance intended to operate as a mortgage of goods and chattels hereafter made, which shall not be accompanied by an immediate delivery, and be followed by an actual and continued change of possession of the things mortgaged, shall be absolutely void as against the creditors of the mortgagor, and as against subsequent purchasers and mortgagees in good faith, unless the mortgage, or a true copy thereof, shall be filed as directed in the succeeding section of this act. ”